NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALDEN LAMONT MOORE,                              No. 15-56027

                Plaintiff-Appellant,             D.C. No. 3:13-cv-00347-JAH-BLM

 v.
                                                 MEMORANDUM*
C. HAMMOND; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Alden Lamont Moore, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging a

violation of his rights under Title II of the Americans with Disabilities Act

(“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Moore’s claim for

monetary damages because Moore failed to raise a genuine dispute of material fact

as to whether defendants were deliberately indifferent to his disability. See Duvall

v. County of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001) (claims for monetary

relief under Title II of the ADA require the plaintiff to establish intentional

discrimination based on deliberate indifference, namely, “both knowledge that a

harm to a federally protected right is substantially likely, and a failure to act upon

that . . . likelihood”).

       Moore has waived his right to appeal the district court’s summary judgment

on his claim for injunctive relief. See Yeti by Molly, Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1108 (9th Cir. 2001) (“A stipulation . . . is tantamount to a

waiver of an issue for appeal.”) (citation and internal quotation marks omitted).

       We reject as meritless Moore’s contentions concerning ineffective assistance

of counsel. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir. 1985)

(“Generally, a plaintiff in a civil case has no right to effective assistance of

counsel.”).

       Moore’s motion regarding his personal property (Docket Entry No. 28) is

denied.

       AFFIRMED.


                                            2                                      15-56027